The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10-11 recites the limitation "the cured adhesive”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, and 5-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2005254557 to Yoshio et al. in view of EP 0347049 to Kamis.

Re claims 1-3, and 7-8, Yoshio teaches in this order on a metal substrate (first metal sheet): corrosion proof layer 1/adhesive2/metal foil 3 (second metal sheet)/primer 4/weather resistant coating 5 (functional layer per claim 8).
Yoshio teaches metal of steel but not aluminum (Al).  
Yoshio teaches a primer but not a primer of silicone-based silane (claim 7).
Yoshio fails to teach the adhesive is an organosilicon adhesive but teaches it may be silicone or rubber (pg. 7 under adhesive heading).
Kamis, analogous art, teaches applying primer composition to metal resulting in adhesive (rubber) /primer of cured silicon rubber orthosilicate (silicone-based)/metal of an organosilicon adhesive such as a polydimethylsiloxane copolymer (pg. 3, lines 20-58, esp. lines 50-57 copolymer methyl with polydiorganosiloxane and Examples 1-5 per claim 3) resulting in improvement of cohesiveness when immersed in water *Table 3. Kamis teaches the substrate is steel or aluminum (pg. 3, lines 20-58, esp. lines 40-45).
It would have been obvious at the time of the effective filing date to have modified the metal laminate in Yoshio for the metal aluminum of Kamis is interchangeable with steel and to add adhesive of polydimethylsiloxane copolymer and silicone primer applied to each metal of Yoshio because Kamis teaches said ingredients help interfacial adhesion with metal (resulting in Al metal/primer silicone based silane/polydimethylsioxane adhesive/primer/Al metal).
Further re claim 1 and claims 5 and 9, the adhesive and compliance properties as claimed are not taught however would be inherent as the same compositions and layers are provided.
Re claims 6, and 10-11, Yoshio fails to teach the thickness; however thickness of the laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use adhesive layers with thickness, including that presently claimed, in order to produce adhesive layers with effective functionality.  

Claims 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2005254557 to Yoshio et al. in view of EP 0347049 to Kamis and further in view of WO 2018056298 A1 to Hiroshi et al.
The combination is relied upon above.
Re claim 4, Yoshio fails to teach blending epoxy.
Hiroshi teaches organosilicon compounds with epoxy and dimethylsiloxane see page 15, last paragraph- page 17 resulting in good imparting adhesion properties. 
It would have been obvious at the time of the effective filing date to have modified the dimethylsiloxane in Yoshio for the one with epoxy as Hiroshi teaches good adhesion properties are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787